Citation Nr: 0033267
Decision Date: 12/20/00	Archive Date: 02/02/01

DOCKET NO. 98-16 664               DATE DEC 20, 2000

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUES

1. Entitlement to an increased initial rating for chondromalacia of
the right knee, currently evaluated as 10 percent disabling.

2. Entitlement to an increased (compensable) initial rating for
residuals of anterior cruciate ligament tear of the left knee.

REPRESENTATION

Appellant represented by: Non Commissioned Officers Association of
the U.S.A.

ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel

INTRODUCTION

The veteran had active service from August 1976 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a February 1998 decision by the Department of Veterans
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

FINDINGS OF FACT

1. From October 1, 1996, the veteran's service-connected
chondromalacia of the patella of the right knee has been manifested
by range of motion from 0 to 130 degrees and pain on compression of
the right patella with arthritis indicated clinically, but slight
recurrent subluxation or lateral instability has not been
demonstrated.

2. From October 1, 1996, the veteran's service-connected anterior
cruciate ligament tear of the left knee has been manifested by
range of motion from 0 to 130 degrees without arthritis or slight
recurrent subluxation or lateral instability.

CONCLUSIONS OF LAW

1. The criteria for an evaluation greater than 10 percent from
October 1, 1996, for chondromalacia of the patella of the right
knee, have not been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38
C.F.R. 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic
Codes 5010, 5257, 5260, 5261 (2000).

2. The criteria for a compensable evaluation from October 1, 1996,
for anterior cruciate ligament tear of the left knee, have not been
met. 38 U.S.C.A. 1155, 5107; 38 C.F.R. 4.1, 4.2, 4.7, 4.10, 4.40,
4.45, Part 4, Diagnostic Codes 5257, 5260, 5261 (2000).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has been afforded VA examinations in October 1997. In
October 1999, the Board remanded the issues of increased ratings
for chondromalacia of the right knee and residuals of anterior
cruciate ligament tear of the left knee for additional development,
including examination and obtaining any records of treatment. By
official letter, dated in October 1999, the veteran was requested
to provide information regarding any treatment that he had received
for his knees, including any treatment he had received at VA
medical centers. The record does not reflect that the veteran
responded to this letter.

A December 1999 entry indicates that the veteran failed to report
for a scheduled examination at the Baton Rouge Outpatient Clinic.
By official letter, dated in December 1999, the veteran was
informed that evidence had been received that he had not reported
for a scheduled VA examination. He was advised that if he was
willing to report for another examination, he should inform the RO.
In a supplemental statement of the case, issued to the veteran and
his representative in February 2000, it was noted that the veteran
had failed to report for a VA examination and that a letter had
been sent to him asking if he was willing to report for such
examination. It was further noted that a letter had been sent to
the veteran requesting any additional medical evidence regarding
treatment he had received.

After the appeal was certified to the Board, the veteran's
representative provided a written presentation indicating that the
veteran had not received any communication from the RO directing
him to report for a scheduled examination. The written presentation
by the representative indicates that the veteran's address was the
same address that had been used by the RO in the October and
December 1999 letters and the February 2000 supplemental statement
of the case. The representative also noted that the veteran had
been routinely treated at a VA medical center in the recent past
for his service-connected disabilities. The representative has
requested

- 3 -

that the appeal be remanded to obtain VA medical records and to
afford the veteran another opportunity to be examined.

While it has been indicated that the veteran did not receive
notification from the RO regarding the scheduled examination, the
record reflects that the notification he would have received would
have been from a VA medical facility. Further, the record indicates
that the December 1999 letter to the veteran advising that he had
failed to report was directed to the correct address and there is
no indication that this letter was returned. The supplemental
statement of the case, issued in February 2000, was directed to the
correct address and there is no indication that this was returned.
When entitlement or continued entitlement to a benefit cannot be
established or confirmed without a current VA examination or
reexamination and a claimant, without good cause, fails to report
for such examination, or reexamination, in conjunction with an
original compensation claim, the claim shall be rated based on the
evidence of record. 38 C.F.R. 3.655(a),(b)(2000).

With consideration that the only attempt to explain why the veteran
failed to report for the scheduled examination was that he had not
received any communication from the RO directing him to report for
the examination, and that any notification would have come from a
VA medical facility, as well as notification to the veteran in
December 1999 that he had failed to report and that he could still
request an exam and the February 2000 supplemental statement of the
case issued to the veteran, the Board concludes that the veteran
has not presented good cause for his failure to report for the
scheduled examination. Because the veteran had not presented good
cause for his failure to report for the scheduled December 1999
examination, the claim must be rated based on the evidence of
record. 38 C.F.R. 3.655.

With respect to the representative's October 2000 notation that the
veteran has routinely been treated at a VA medical center in the
recent past for his service-connected disabilities, the Board
observes that part of the purpose of its October 1999 remand was to
develop records with respect to any treatment the veteran had
received. An October 1999 letter was directed to the veteran
requesting

- 4 -

information relating to any treatment, including treatment he might
have received at VA medical centers. The February 2000 supplemental
statement of the case, issued to both the veteran and his
representative, notes that the letter had been sent to the veteran
requesting additional medical evidence. The Board also observes
that the veteran is service connected for four separate
disabilities, two of which are not currently in appellate status.
Since the October 2000 statement by the veteran's representative
does not indicate that the veteran has received any treatment for
his service-connected bilateral knee disability, and the veteran
did not respond to the October 1999 letter requesting information
relating to any additional treatment, the Board concludes that
there is no evidence of record indicating that the veteran has
received any VA treatment for his service-connected chondromalacia
of the patella of the right knee and his anterior cruciate ligament
tear of the left knee. Therefore, to again remand the appeal to
accomplish development that was the intent of the October 1999
Remand would not result in obtaining any additional relevant
information since the record does not provide a basis upon which it
can be , concluded that there is additional relevant information,
including VA treatment records, available.

In accordance with 38 C.F.R. 4.1, 4.2, and Schafrath v. Derwinski,
1 Vet. App. 589 (1991), the Board has reviewed the service medical
records and all other evidence of record pertaining to the history
of the veteran's service-connected disabilities. The Board has
found nothing in the historical record that would lead to the
conclusion that the current evidence of record is not adequate for
rating purposes with consideration of the above analysis regarding
development. The Board is of the opinion that this case presents no
evidentiary considerations, except as noted below, that would
warrant an exposition of the remote clinical history and findings
pertaining to the disabilities at issue.

Disability evaluations are determined by applying the criteria set
forth in the VA's Schedule for Rating Disabilities (Rating
Schedule) found in 38 C.F.R. Part 4. The Board attempts to
determine the extent to which the veteran's service-connected
disability adversely affects his ability to function under the
ordinary conditions of daily life, and the assigned rating is
based, as far as practicable, upon the average

5 -

impairment of earning capacity in civil occupations. 38 U.S.C.A.
1155; 38 C.F.R. 4.1, 4.10. Regulations require that, where there is
a question as to which of two evaluation is to be applied, the
higher evaluation will be assigned if the disability picture more
nearly approximates the criteria required for that rating.
Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7.

The report of an October 1997 VA general medical examination
reflects that the veteran reported his history with respect to
inservice injuries relating to his knees and treatment therefor. He
reported that his right knee would give way while walking and that
this usually occurred 1 to 3 times per month but he denied any
significant pain of the knee. He reported some stiffness and pain
of the knee usually in the evenings and indicated that he had
recurrent pain of the left knee after wailing more than 2 miles. On
examination, his posture and gait were normal. Examination of the
knees was unremarkable with the exception of marked pain elicited
on downward compression and pressure over the right patella with
the knee fully extended. Range of motion was unremarkable,
bilaterally, and no effusions or pain on range of motion were
elicited. The diagnoses included chondromalacia of the patella of
the right knee.

The report of an October 1997 VA orthopedic examination reflects
that the veteran complained of pain, weakness, stiffness and
occasional swelling in his knees. He reported that his knees gave
way frequently and that the severity of the pain increased with any
activity beyond normal walking. On examination, the veteran's
posture and gait were within normal limits. Range of motion of the
knees was 0 to 130 degrees, bilaterally. Varus and valgus stress
testing were negative. There was positive anterior draw and
Lachman's on the right. There was a negative posterior draw and
negative McMurray testing. The assessment included anterior
cruciate ligament tears bilaterally with positive anterior draws
bilaterally. Although X-rays of the knees were normal, the examiner
indicated that the veteran had some beginning degenerative joint
disease in the right knee.

The veteran's chondromalacia of the patella of the right knee has
been evaluated under the provisions of Diagnostic Code 5010 of the
Rating Schedule. Diagnostic

- 6 -

Code 5010 provides that traumatic arthritis established by X-ray
findings will be rated on the basis of limitation of motion. When
the limitation of motion is not compensable, a rating of 10 percent
is for application for each major joint or group of minor joints
affected by limitation of motion. Diagnostic Code 5260 provides
that limitation of flexion to 60 degrees warrants a noncompensable
evaluation. Diagnostic Code 5261 provides that limitation of
extension to 5 degrees warrants a noncompensable evaluation.
Diagnostic Code 5257 provides that other impairment of the knee
with recurrent subluxation or lateral instability that is slight
warrants a 10 percent evaluation. Normal range of motion of the
knee is from 0 to 140 degrees. 38 C.F.R. 4.71 Plate II (2000).

The veteran has offered statements during his appeal in an attempt
to describe actions and symptoms regarding his knees. While he, as
a lay person, may report symptoms and events that he experiences,
he is not qualified to associate the symptoms with any specific
disability. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95
(1992). While the veteran has associated instability and giving way
of his knees with his service-connected bilateral knee disability,
the competent medical evidence reflects that, on examination, his
gait was normal and there was no pain shown on range of motion. The
competent medical evidence indicates that the only symptoms
associated with the veteran's service-connected knee disabilities
are pain on compression of the right patella and positive anterior
draws, bilaterally, with clinical evidence of arthritis in the
right knee.

In the absence of any competent medical evidence associating the
veteran's reported events and symptoms with his service-connected
bilateral knee disability and competent medical evidence
specifically associating certain symptoms with his service-
connected bilateral knee disability and further finding, on
examination, that his knees are unremarkable, as well as that his
posture and gait are normal, the Board concludes that a
preponderance of the evidence supports a finding that the only
symptoms associated with the veteran's chondromalacia of the
patella of the right knee and anterior cruciate ligament tear of
the left knee are anterior draws, bilaterally, pain on pressure of
the right patella, and clinical evidence of arthritis in the right
knee. While the veteran has reported pain on motion of the knees,
the

- 7 -

competent medical evidence indicates that there was no pain on
motion, nor is there any competent medical evidence indicating that
the veteran experiences any range of motion less than 0 to 130
degrees, even with consideration of the provisions of 38 C.F.R.
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). Rather,
the competent medical evidence indicates that the veteran does not
experience pain on motion and reflects that the veteran has range
of motion from 0 to 130 degrees. Therefore, a preponderance of the
evidence supports a finding that the range of motion of the
veteran's knees is from 0 to 130 degrees bilaterally.

With consideration of the above analysis, a preponderance of the
evidence is against a finding that the veteran experiences loss of
range of motion of either the left or right knee that would warrant
a compensable evaluation under either Diagnostic Code 5260 or 5261
for the left knee or an evaluation greater than 10 percent under
either Diagnostic Code 5260 or 5261 for the right knee. Further,
since there is no competent medical evidence reflecting that the
veteran experiences recurrent subluxation or lateral instability,
and competent medical evidence reflecting that examination of the
knees is unremarkable, with the exceptions noted, and that the
veteran has a normal posture and gait, a preponderance of the
evidence is against a finding that the veteran experiences slight
other impairment of the knee consisting of recurrent subluxation or
lateral instability. Accordingly, a preponderance of the evidence
is against an evaluation greater than the 10 percent assigned for
the chondromalacia of the patella of the right knee and against a
compensable evaluation for anterior cruciate ligament tear of the
left knee.

The Board is required to address the issue of entitlement to an
extraschedular evaluation under 38 C.F.R. 3.321(b)(1) (2000), only
in cases where the issue is expressly raised by the claimant or the
record before the Board contains evidence of "exceptional or
unusual" circumstances indicating that the rating schedule may be
inadequate to compensate for the average impairment of earning
capacity due to the disability. VAOPGCPREC 6-96. In this case,
consideration of an extraschedular rating has not been expressly
raised. Further, the record before the Board does not contain
evidence of "exceptional or unusual" circumstances that would
preclude the use of the regular rating schedule. In this regard,
there is no evidence that the

- 8 -

veteran has required hospitalization for either of his service-
connected knee disabilities or that they have caused marked
interference with his employment.

ORDER

An evaluation greater than 10 percent for chondromalacia of the
patella of the right knee is denied.

A compensable evaluation for anterior cruciate ligament tear of the
left knee is denied.

C. P. RUSSELL 
Veterans Law Judge 
Board of Veterans' Appeals

9 -



